Citation Nr: 1102802	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Shabnam Keyvan








INTRODUCTION

The Veteran served on active duty from January 2004 to January 
2007.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the November 2007 and February 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The November 2007 rating 
decision granted service connection for PTSD and assigned a 10 
percent evaluation, effective January 7, 2007.  The February 2009 
rating decision denied a disability evaluation greater than 
10 percent for service-connected low back strain.  The Veteran 
appealed both these decisions to BVA, and the case was referred 
to the Board for appellate review.  

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge, and a videoconference hearing was scheduled 
for September 13, 2010 at the Muskogee RO.  However, the Veteran 
failed to appear and did not provide any reasons as to his 
failure to appear-nor did he request to have his hearing 
rescheduled.  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by symptomatology 
essentially no worse than nightmares, sleep disturbances, 
intrusive thoughts, avoidance behaviors, social isolation, anger, 
and irritability.  

2.  The Veteran's low back strain has not been productive of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; and, there is no muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an initial increased schedular evaluation of 30 
percent, but not greater, for the service-connected PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).  

2.  The schedular criteria for an initial evaluation greater than 
10 percent for service-connected low back strain have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-
5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence that 
claimant is expected to provide.  

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, VA 
is required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the claimant of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

When VA receives a substantially complete application for 
benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
claim for service connection has been substantiated, and any 
defect in the notice regarding that claim was therefore not 
prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In 
such cases, where the appellant then files a notice of 
disagreement (NOD) with the initial rating and/or the effective 
date assigned, the appellant has initiated the appellate process 
and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id.  See also Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 
7105(d).  

Here, prior to the initial adjudication of the Veteran's claim 
seeking service connection for PTSD in November 2007, the RO sent 
the Veteran a letters in August 2007 which satisfied the duty to 
notify provisions with respect to this service connection claim, 
and informed him how a disability rating and effective date would 
be assigned should service connection be granted.  In any event, 
because the claim for service connection has been granted, any 
defect in the notice or timing of the notice about how a 
disability rating and effective date would be determined was 
harmless error as to this claim.  Dingess, 19 Vet. App. at 491; 
Goodwin, 22 Vet. App. at 137.  

Rather, in the current appeal, the Veteran challenges the initial 
evaluation assigned following the grant of service connection for 
PTSD.  The Veteran submitted his NOD regarding the November 2007 
rating decision, in May 2008, thereby triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a Statement of the Case (SOC) in January 2009.  This 
document informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him of 
the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decisions.  38 
U.S.C.A. § 7105(d).  Thus, the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled.  

With respect to the Veteran's claim for an increased rating for 
his service-connected low back strain, the Board notes that the 
correspondence forwarded to him in January 2009 satisfied the 
duty to notify provisions concerning an increased rating claim.  
In particular, the correspondence informed the Veteran of the 
need for evidence of a worsening of his service-connected low 
back disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  The letter also 
informed him how disability ratings and effective dates are 
determined.  

The Board also concludes that VA's duty to assist the Veteran has 
also been satisfied in this case.  The Veteran's service 
treatment records as well as all identified and available VA 
medical records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's increased rating claim.  Moreover, 
in addition to obtaining all relevant records, the Veteran was 
also afforded a VA examination for his PTSD in October 2007, and 
VA examinations for his low back strain in April 2007 and 
February 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of his service-
connected disorders since the Veteran was last examined.  See 
38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since otherwise adequate VA examinations were conducted.  See 
VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that all three VA 
examinations obtained in this case are more than adequate, as 
they were predicated on a review of the Veteran's medical 
records, an interview with the Veteran, and a discussion of his 
medical history and because the examinations fully address the 
rating criteria that is relevant to rating the disability in this 
case.  Thus, there is adequate medical evidence of record to make 
a determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
with respect to the increased rating issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  

With no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous...."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If later evidence obtained during 
the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, 'staged' ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the 'present level' 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).  

      A.  PTSD

The Veteran's PTSD is currently assigned a 10 percent disability 
evaluation effective from January 7, 2007, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this formula, a 10 percent 
evaluation is assigned when there is occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled by 
continuous medication.  

A 30 percent evaluation is assigned when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence of 
total occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

The use of the term 'such as' in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase 'such symptoms 
as,' followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms particular to each 
Veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to the next higher rating of 30 percent, but 
no more, for his PTSD.  Although the Veteran does not meet all of 
the criteria set forth under Diagnostic Codes 9411 for a 30 
percent rating, it is not necessary that all of the particular 
symptoms described in the rating criteria for a particular degree 
of disability be present.  See Maurehan, supra.  

The findings of record indicate that the Veteran's PTSD symptoms 
match some of the rating criteria under the 10 percent rating 
(decreased work efficiency and ability to perform occupational 
tasks), the 30 percent rating (intermittent periods of inability 
to perform occupational tasks, although generally functioning 
satisfactorily with routine behavior, self-care and conversation 
normal, depressed mood, anxiety, and chronic sleep impairment) 
and the 50 percent rating (disturbances in motivation and mood).  

Specifically, the clinical evidence more closely assesses the 
Veteran's occupational and social impairment as is illustrated by 
a 30 percent evaluation.  In this regard, the Veteran was 
afforded a VA examination in October 2007, and he underwent 
several mental health evaluations in May and July 2007.  
Throughout the course of the appeal, the Veteran's PTSD symptoms 
have included nightmares, intrusive thoughts, sleep disturbances, 
flashbacks, social isolation, anger, and irritability.  

In this regard, the Veteran was seen for complaints of insomnia, 
mood swings and anger issues during a May 2007 Comprehensive 
examination.  He informed his primary care physician that he has 
difficulty sleeping, he tosses and turns at night, and he suffers 
from bad dreams.  The Veteran also discussed his military service 
in Iraq from 2005-2006, and revealed that he can not get certain 
images from this time period out of his mind.  According to the 
Veteran, he experiences mood swings wherein some days he feels 
fine, while other days he feels as though he cannot do anything 
and chooses to stay in the house and not speak to anyone.  His 
mother was present during the evaluation, and reported that the 
Veteran "gets angry about the smallest things like taking out 
the trash" and that he never used to be this way.  

During a subsequent May 2007 VA Mental Health evaluation, the 
Veteran informed the psychologist that since his return from 
service, he experiences insomnia, nightmares and irritability, 
which he noted was his most prominent and troublesome symptom.  
He explained that he was avoidant of and felt estranged from 
others, and that he and his family were currently living with his 
parents while he searched for work.  The psychologist diagnosed 
the Veteran with PTSD.  

A July 2007 VA Mental Health note reflects the Veteran was 
referred to the Tulsa Outpatient clinic for psychiatric 
evaluation of his PTSD.  With respect to his moods, he indicated 
that he is easily angered, that he does not feel as happy as he 
used to (according to his family), and that he gets angry over 
"stupid stuff," which is unlike him.  The Veteran reported 
feeling "sad and blue" a majority of the time, that he had no 
interest or motivation, and that he occasionally becomes tearful.  
When discussing his anxiety, the Veteran admits to avoiding any 
discussion regarding his experiences in Iraq due to fear that he 
may cry.  He also avoids news or movies about war, and admits to 
having some intrusive thoughts with some interruption of 
productivity.  

With respect to his ability to sleep, the Veteran indicated that 
he experiences nightmares several nights a week, the content of 
which consists of his experiences in the army, his service in 
Iraq, as well as his family.  He explained that upon awakening 
from a nightmare, he struggles to return to sleep and gets 
between four to six hours of interrupted sleep a night.  Upon 
evaluating the Veteran, the psychiatrist noted that while he 
appeared mildly anxious, his mood was euthymic and he displayed a 
cooperative manner.  Based on her evaluation of the Veteran, the 
psychiatrist diagnosed the Veteran with PTSD, prescribed him with 
Trazodone to help him sleep, and assigned him a GAF score of 60.  

The Veteran underwent a VA examination in October 2007, during 
which he reported to experience symptoms of sleep disturbance and 
occasional irritability.  It was noted that he was being treated 
with medication, to include Trazodone and Sertraline.  The 
Veteran described his relationships with his fellow classmates, 
teammates and supervisor as "good" prior to his entrance into 
the military, adding that he did not have any significant medical 
problems before his enlistment.  Socially, the Veteran indicated 
that he has a good relationship with his parents and two siblings 
as well as his wife and child.  Nevertheless, the Veteran 
indicated that since developing his mental condition, there have 
been major changes to his daily activities, and he suffers from 
increasing irritability and impaired sleep.  

The Veteran discussed his military history and explained how two 
men in his unit were killed by an Improvised Explosive Device 
(IED) within two weeks of his arrival in Iraq.  He indicated that 
he has persistent and recurrent recollections of this event, 
which vary in frequency, but are more likely to occur when he is 
just sitting around, watching television and not keeping busy.  
He also experiences persistent, recurrent and distressing 
nightmares of the traumatic in-service event every night which 
awaken him.  However, he added that Trazodone has improved his 
sleep significantly.  

The Veteran expressed intense distress at exposure to events 
similar to the traumatic event he experienced in service.  He 
states that television news about Iraq "reminds [him] and 
bothers [him] real bad."  According to the examination report, 
he avoids stimuli associated with the trauma, he makes a 
persistent effort to avoid thoughts, feelings or conversations 
related to the trauma, and he further avoids activities, places 
or people that arouse recollections of the event.  The examiner 
noted that the Veteran showed signs of depression as displayed by 
his persistent and restricted range of affect.  She also noted 
that the Veteran has relentless difficulty falling and staying 
asleep, and that he experiences irritability and has outbursts of 
anger due to the traumatic event he experienced in service.  
However, it was noted that while he used to "fly off the handle 
about stupid stuff" several times a day, this was no longer the 
case since he had started taking medication.  

Based on the examiner's evaluation, the Veteran continues to 
experience the traumatic in-service event through recurrent 
recollections, frequent distressing dreams and intense distress 
at exposure to a similar event.  The examiner also noted that the 
Veteran demonstrates persistent avoidance of stimuli associated 
with the trauma in his efforts to avoid activities that arouse 
the event as well as his restricted range of affect, and he 
displayed persistent symptoms of increased arousal as shown by 
his difficulty falling or staying asleep, as well as his 
irritability.  She concluded that such disturbance causes 
distress or impairment in the Veteran's social, occupational and 
other areas of functioning.  The examiner also assigned the 
Veteran a GAF score of 65.  

Industrially, the record reflects that the Veteran was not 
employed at the time of the examination.  According to the 
Veteran, he had been employed sporadically since his return from 
service, and his ability to obtain and maintain employment was 
limited as a result of his lower back pain.  The Veteran 
explained that his relationship with his supervisors and co-
workers at his jobs had always been good, and did not report any 
difficulties with employment as a result of his PTSD.  

The more recent VA treatment records reflect few signs of 
improvement in the Veteran's condition.  A November 2007 VA 
treatment note reflects the Veteran was seen at the Tulsa 
Outpatient clinic, and while he reported to feel less angry, he 
indicated that he still experiences intrusive thoughts during 
idle time.  His mother was also present during this treatment 
visit, and stated with emotion that the Veteran "feels like 
giving up, [and]he's not getting better."  Indeed a VA treatment 
report dated in August 2008 indicates that the Veteran's mother 
contacted the VA medical facility and expressed concern regarding 
her son's condition.  She reported that her son was unable to 
retain employment, that he sleeps the entire day or plays games 
on his cell phone, and that he is angry all the time and there 
are times she feels scared around him.  A letter dated in October 
2008 and addressed to the Veteran by his VA psychiatrist reflects 
the Veteran's mother contacted the VA again expressing concern 
that the Veteran was not doing well, and encouraged the Veteran 
to return to the clinic for further evaluations.  

The Board finds that, in this case, the clinical evidence more 
closely approximates the level of occupational and social 
impairment contemplated by a 30 percent rating.  Specifically, 
the Veteran is socially withdrawn and isolated, suffers from 
nightmares which center around his in-service stressors, and has 
anger issues, intrusive thoughts, a depressed mood, and avoidant 
behavior which results in persistent irritability and impaired 
sleep.  In addition, the Board notes that the Veteran has not 
been employed on a full-time basis since returning from service, 
and he was assigned a GAF score of 65 during his VA examination 
and a GAF score of 60 during his July 2007 VA treatment visit.  
According to the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 
4.130, a GAF score of 51-60 reflects moderate symptoms (flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and having some meaningful interpersonal relationships.  

While the GAF score at the VA examination is indicative of mild 
impairment, the Board notes that a GAF score is just one part of 
the medical evidence to be considered and is not dispositive.  
Thus, in evaluating all of the evidence of record, the Board 
finds that the Veteran's symptoms more nearly approximate the 
criteria necessary for the assignment of a 30 percent disability 
evaluation.  

However, neither the symptoms nor the GAF scores assigned, are 
consistent with a higher disability rating.  For example, at the 
October 2007 VA examination, the examiner indicated that she did 
not see any impairment in the Veteran's thought process or 
judgment, that his orientation was within normal limits, and that 
his behavior was appropriate.  There was no history or evidence 
of hallucinations or delusions, and the Veteran denied any 
suicidal or homicidal thoughts.  The Veteran also maintained an 
appropriate appearance, he was oriented to person, place and time 
and his memory was within normal limits.  The examiner reported 
no history or evidence of obsessive or ritualistic behaviors and 
his communication and speech was within normal limits.  In 
addition, the Veteran maintains regular contact with his parents, 
siblings, wife and child, he describes his relationship with his 
family members as "good," and a November 2008 VA treatment note 
reflects that Veteran reported, via telephone, that he was 
currently employed as a truck driver.  Thus the Board finds that 
the Veteran did not experience difficulty in establishing and 
maintaining effective social and industrial relationships as 
result of his PTSD.  

Accordingly, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that he meets the requirements for a 30 
percent schedular rating, but no higher.  In this regard, 
although there is evidence of disturbances of motivation, 
depressed mood, and chronic sleep impairment, there is 
insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 50 percent 
disability rating; and the Veteran exhibited none of the criteria 
listed for a 70 percent rating.  See 38 C.F.R. § 4.7.  

In essence, the preponderance of the evidence is against an 
evaluation in excess of 30 percent for PTSD.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 30 percent.  

      B.  Low Back Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the scheduler criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.  

The Veteran is currently assigned a 10 percent disability 
evaluation for his service-connected low back disability pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242.  The Veteran 
contends that he is entitled to a rating in excess of 10 percent 
for his service-connected low back disability.  For the reasons 
that follow, the Board concludes that an increased rating is not 
warranted.  

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and Injuries of 
the Spine and a Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  Diagnostic Code 5237 indicates lumbosacral 
strain should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  Note 6 further provides that 
the thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable ankylosis 
of both segments, which will be rated as a single disability.  
The thoracolumbar segment of the spine includes the thoracic and 
lumbosacral spine.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent disability evaluation is contemplated when 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent disability 
evaluation is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine, and 100 percent disability evaluation is contemplated when 
there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).  

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30, left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent disability evaluation is 
assigned for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent disability evaluation is contemplated for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months, and a 60 
percent rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In considering the evidence of record under the General Rating 
Formula for Diseases and Injuries of the Spine, the Board 
concludes that the Veteran is not entitled to an initial 
increased evaluation in excess of 10 percent for his service-
connected low back strain.  The medical evidence of record does 
not show that the Veteran had forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; that the combined range of motion of the 
thoracolumbar spine was not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Indeed, the Veteran's low back strain appears 
to have shown some improvement throughout the course of his 
appeal.  

During his April 2007 VA examination, the Veteran discussed his 
medical history with the examiner and stated that his back 
condition has existed since December 2004 when he injured his 
back while working on a vehicle in Iraq.  According to the 
Veteran, he has suffered from pain in his lower back for the last 
twenty-eight months due to his spine condition, the pain occurs 
three to five times a week and travels down each leg, lasting for 
a period of one hour.  He described the pain as aching, sharp and 
sticking in nature and claimed to suffer from "numbness and 
tingling in his legs, especially the left [leg]."  Upon physical 
examination of his lumbar spine, the Veteran's posture and gait 
was shown to be within normal limits and there were no noted 
muscle spasms.  Further inspection of the spine revealed normal 
head position with symmetry in appearance, as well as symmetry of 
spinal motion with normal curvatures of the spine.  The Veteran 
was also shown to have forward flexion to 80 degrees, extension 
to 30 degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 15 degrees, and rotation to the right and left to 30 
degrees.  The examiner stated that joint function of the 
Veteran's spine was limited by pain and fatigue upon repetition, 
but not limited by weakness, lack of endurance and incoordination 
upon repetitive use.  The examiner further wrote that there was 
no ankylosis of the spine, nor were there any signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  

The Veteran underwent a subsequent VA examination of his spine in 
February 2009, during which he complained of pain in his lower 
back which occurs on a constant basis and radiates down to his 
left leg.  He described the pain as "squeezing, aching, 
oppressing, sharp and sticking" in nature and stated that it 
comes and goes spontaneously.  The results of the examination 
demonstrated that the Veteran had forward flexion to 90 degrees, 
extension to 30 degrees, right lateral flexion to 30 degrees, 
left lateral flexion to 30 degrees, right rotation to 30 degrees, 
and left rotation to 30 degrees.  While the examiner found that 
the Veteran's range of motion was limited by pain upon repetition 
- and specifically noted that such pain has a major functional 
impact - he wrote that the Veteran's range of motion was not 
limited by fatigue, weakness, lack of endurance and 
incoordination upon repetitive use.  Further examination of the 
spine revealed normal curves and no evidence of lumbar 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Based on the medical evidence of record, the 
Board finds that the Veteran has not met the criteria for an 
evaluation in excess of 10 percent under the revised rating 
criteria.  

The Board has also considered whether the Veteran is entitled to 
a higher rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  As previously noted, 
physical examination of the Veteran's spine during both VA 
examinations were clear for any signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  At 
the April 2007 VA examination, the Veteran noted that he 
experienced between five to six incapacitating episodes for a 
week at a time the past year, for a duration of seven days, and 
his physician recommended bed rest for treatment.  The Veteran 
did not report any episodes of incapacitation during his February 
2009 VA examination.  Indeed his medical records are devoid of 
any findings, notations or treatment for any episodes of 
incapacitation and there are no medical records indicating his 
physician recommended or prescribed bed rest.  Even if the 
Veteran did experience incapacitating episodes, the duration of 
these episodes lasted approximately seven days.  Therefore, the 
medical evidence does not show that the Veteran has had 
incapacitating episodes with a total duration of at least two 
weeks, but less than four weeks, during the past twelve months, 
and a higher rating is not warranted under the criteria for 
intervertebral disc syndrome.  

The Board has also considered whether a higher initial evaluation 
is warranted under Diagnostic Code 5003.  In this regard, X-rays 
obtained at both VA examinations were shown to be normal and did 
not reflect any signs of arthritis or arthritic changes in the 
Veteran's lumbar spine.  The April 2007 VA examination report 
reflects that the Veteran underwent an X-ray of his lumbar spine, 
the findings of which were described to be "within normal 
limits."  The Veteran also underwent an X-ray of his lumbar 
spine in February 2009, the results of which show the lumbar 
vertebral bodies and the intervertebral disc spaces to be normal.  
The X-ray report further revealed normal vertebral alignment, and 
no evidence of fracture, dislocation or bony destruction.  As 
such, Diagnostic Code 5003 is not applicable in this claim.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected spine 
disability is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 percent 
rating, and no higher.  In this regard, the Board observes that 
the Veteran has complained of pain on numerous occasions.  The 
Board also acknowledges that the April 2007 VA examination 
reflects that repetitive motion yielded pain and fatigue upon 
repetitive use, the February 2009 VA examination revealed pain 
upon repetition, and both examination reports reflect that such 
pain has a major functional impact.  However, the effect of the 
pain in the Veteran's lumbar spine is contemplated in the 
currently assigned 10 percent disability evaluation.  The 
Veteran's complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  In fact, the February 2009 examiner 
commented that the Veteran's range of motion was limited by pain 
after repetitive use, but noted that there was no additional 
limitation due to fatigue, weakness, lack of endurance and 
incoordination.  Therefore, the Board concludes that an 
evaluation in excess of 10 percent for the Veteran's low back 
disability is not warranted.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffers 
from a separate neurological disability distinct from his 
service-connected low back strain.  The medical evidence of 
record does not identify any separate neurological findings or 
disability not already contemplated under the discussed pertinent 
criteria.  The Board notes that the Veteran reported to suffer 
from numbness, pain and tingling in his legs as a result of his 
spine condition.  However, the Veteran underwent neurological 
examinations of his lower extremities during both VA examinations 
and the findings revealed that his sensory and motor functions 
were within normal limits and his reflexes were also found to be 
intact.  Specifically, his right and left lower extremity 
reflexes revealed knee jerk of 2+, and ankle jerk of 2+, and 
straight leg raising tests for both legs were shown to be 
negative.  As previously discussed, upon evaluating the Veteran's 
thoracolumbar spine, both the April 2007 and the February 2009 
examiners noted that there were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Thus, while the Veteran has reported pain and numbness in his 
legs, the objective medical evidence of record does not 
demonstrate that the Veteran has a neurological disability as a 
result of his spine condition.  Therefore, the Board finds that a 
separate disability rating is not warranted for the Veteran's 
neurological complications under the diagnostic codes pertinent 
to rating neurological disorders.  See Bierman v. Brown , 6 Vet. 
App. at 129-132.  

III.  Extraschedular Consideration

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulations, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's 
PTSD or low back disability pictures are so exceptional as to not 
be contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor which 
takes the disability outside the usual rating criteria.  The 
rating criteria for the Veteran's service-connected PTSD and low 
back disabilities contemplate his symptoms, including pain and 
restricted movement, and there are no symptoms left uncompensated 
or unaccounted for by the assignment of a schedular rating.  As 
such, the threshold issue under Thun is not met and any further 
consideration of governing norms or referral to the appropriate 
VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that 
these service-connected disabilities present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).  Thus, referral of these issues to the 
appropriate VA officials for consideration of an extraschedular 
evaluation is not warranted.  

Therefore, the Board finds that the Veteran has not met the 
criteria for an evaluation in excess of 10 percent under the 
revised rating criteria.  


ORDER

An initial increased rating of 30 percent, but no higher, for the 
service-connected PTSD is granted, subject to laws and 
regulations governing the award of monetary benefits.  

An initial evaluation in excess of 10 percent for service-
connected low back strain is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


